Citation Nr: 1211428	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  05-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for epididymitis, claimed as testicular pain.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type 2. 

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity. 

7.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity. 

8.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970 and from July 1976 to September 1977.  He had additional service in the Texas Army National Guard, enlisting in July 1978 and separating in August 1982 and from January 1983 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Waco, Texas.  In an October 2004 rating decision, the RO, in relevant part, denied service connection for epididymitis.  In a June 2006 rating decision, the RO denied service connection for PTSD.  Then in a January 2007 rating decision, the RO continued the 20 percent rating for diabetes mellitus, type 2, and granted service connection for peripheral neuropathy for all extremities, assigning initial noncompensable ratings from the date of claim, and 10 percent ratings for the lower extremities, effective November 28, 2005.  

The Veteran testified before the undersigned at a June 2009 hearing at the RO and a copy of the transcript has been associated with the file.  The Board remanded this matter for further development in January 2010, and the case has been returned to the Board for appellate consideration. 

Subsequently, in a November 2011 rating decision, the RO increased the disability evaluation for bilateral upper and bilateral lower extremity peripheral neuropathy to 10 percent disabling, effective the date of service connection.  Since the RO did not assign the maximum disability rating possible, the appeals for higher disability evaluations remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In addition to the issues listed on the first page of this decision, the issues of service connection for hearing loss, tinnitus, hypertension, and a low back disability had also been appealed and were the subject of the Board's January 2010 remand.  During the pendency of this appeal, in a June 2011 rating decision, the Appeals Management Center (AMC) granted service connection for hearing loss and tinnitus and in a November 2011 rating decision, the AMC granted service connection for a low back strain and hypertension.  As this represents a full grant of benefits sought as to these issues, they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board). 

Additionally, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  The Board will analyze the Veteran's current claim under this framework and has recharacterized the issue accordingly as noted on the first page of this decision. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.   A December 2010 VA examination report showed that the Veteran was retired, due to various factors to include age and his service-connected diabetes mellitus and spine disabilities.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

The issues of service connection for an acquired psychiatric disability, to include PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has had epididymitis or any other testicular disability during the course of the appeal.    

2.  The preponderance of the evidence shows that the Veteran's diabetes mellitus, type 2 treatment requires the use of insulin and diet restriction, but not restriction of activities. 

3.  The preponderance of the evidence shows that the Veteran's bilateral lower extremity peripheral neuropathy is productive at most of mild incomplete paralysis. 

4.  The preponderance of the evidence shows that Veteran's bilateral upper extremity peripheral neuropathy is productive at most of mild incomplete paralysis. 


CONCLUSIONS OF LAW

1.  Epididymitis, or any other testicular disability, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  The criteria for an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011). 

3.  The criteria for an initial evaluation in excess of 10 percent for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.123, 4.124, 4.214a, Diagnostic Code 8520 (2011). 

4.  The criteria for an initial evaluation in excess of 10 percent for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.123, 4.124, 4.214a, Diagnostic Code 8515 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this case in January 2010.  Relevant to the claims currently on appeal, the Board instructed the RO/AMC to obtain outstanding treatment records (for the claims for diabetes mellitus and peripheral neuropathy) and provide examinations (for the claims for epididymitis, PTSD, diabetes mellitus, and peripheral neuropathy).  Subsequently, VA treatment records dated through February 2011 were obtained, and the Veteran was afforded examinations in December 2010 for his claims for epididymitis, PTSD, diabetes mellitus, and peripheral neuropathy.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and to Assist

In correspondence dated in April 2004 for epididymitis, January 2006 for PTSD, and August 2006 for diabetes mellitus and peripheral neuropathy, prior to the respective rating decisions, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Additionally, the August 2006 letter informed him of the type of evidence that could be submitted to support his claims for increased ratings and the evidence he would need to show that his service-connected disabilities had increased in severity.  In a March 2006 letter and in the August 2006 letter, the Veteran was notified of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The claims were subsequently readjudicated in a November 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran with respect to the issues decided herein in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Furthermore, these examinations address the pertinent rating criteria and include sufficient evidence to rate the Veteran's diabetes mellitus and peripheral neuropathy under the appropriate Diagnostic Codes.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected diabetes mellitus or peripheral neuropathy disabilities since he was last examined in December 2010.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.   Additionally, as noted above, he presented testimony before the undersigned Veterans Law Judge in June 2009.  Therefore, the duties to notify and assist have been met. 

Service Connection for Epididymitis

The Veteran essentially claims that he has epididymitis, claimed as testicular pain, related to service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

With respect to Hickson element (1), competent evidence of a current disability, as of the January 2010 Board remand, there appeared to be some ambiguity in the medical evidence.  While an August 2004 genitourinary VA examination report shows that there was a smaller and softer left testicle compared to the right, the examiner concluded that there was no disability present.  VA treatment records contained an active problem list and the Veteran's problem list included atrophy of the testis and retractile testis; however, a diagnosis of epididymitis or any other underlying testicular disease was not provided.  The Board observes that the problem list was of record at the time of the August 2004 VA examination and was presumably reviewed by the examiner who reviewed the Veteran's claim folder.  

In light of the observations noted in the examination report along with the final conclusion that there was no disability, the Veteran was afforded another examination in December 2010.  In the December 2010 VA examination report, despite a complaint of some tenderness of the right testicle, the examiner noted that evaluation of the Veteran was otherwise normal and there was no enlargement of the left testicle.  

Although cognizant that abnormalities were noted in a general manner in VA records, the Board notes that on two separate examinations the Veteran was not found to have a pertinent disability.  Notably, neither the 2004 or 2010 examination, despite recording their observations of the Veteran's testicles, felt that the findings were indicative of an underlying testicular disability.  Based on the evidence, the Board finds that the weight of the competent medical evidence is against a finding that the Veteran has epididymitis or any other testicular disability at any time during the course of the appeal.  Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, Hickson element (1) is not met, and the claim fails on this basis.  

For the sake of completeness, the Board will also briefly address elements (2) and (3).  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative). 

As to Hickson element (2) evidence of in-service incurrence or aggravation of a disease or injury, the Board acknowledges that the Veteran was treated in service for gonorrhea in 1970.  The symptoms included left testicular pain.  The condition resolved prior to separation.  His separation from service physical examination report indicates that the genital examination was normal and his National Guard records do not reveal any further complaints or treatment for gonorrhea.  In any case, Hickson element (2) is met.  

With respect to Hickson element (3), medical nexus, the question presented, i.e. the relationship, if any, between the Veteran's brain aneurysm and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Upon review of the claims and evaluation of the Veteran, the December 2010 VA examiner indicated that the Veteran did not have a left testicular disability, and that any disability was not caused or related to service including a result of gonorrhea.  This opinion is consistent with that proffered by the August 2004 examiner who opined that the Veteran's remote episode of left testicular pain, diagnosed at epididymitis, was transient and resolved in nature.  Therefore, the disability was not chronic and did not represent a current disability.  

 The Board finds the medical opinions probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale. Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran has submitted no competent evidence contrary to the examination finding cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of her claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).

In reaching this decision, the Board has not ignored the Veteran's lay assertions.  The Veteran, as a lay person, is competent to note what he experiences, including testicular pain.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the questions as to the Veteran's subjective complaints of testicular pain are indicative of an underlying testicular disability and a relationship between such disability and service are complex medical questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  That is, appropriate expertise is required to determine whether the Veteran has a current testicular disability related to service.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render genitourinary findings.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he experiences, he is not competent to ascertain opinions with regard to a testicular disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight to the December 2010 VA examiner's findings as it was provided by a licensed physician.

The Board has also considered whether service connection may be awarded based on a continuity of symptomatology since service.  However, while the Veteran complained of testicular pain in service and was previously diagnosed with epididymitis.  The weight of the competent evidence shows that this problem resolved such that the in-service condition did not result in a chronic disabling condition.  Thus, the Veteran's in-service complaints along with similar postservice complaints do not establish that the Veteran has a current disability that was initially manifested during service and that has continued since that service.  Without competent evidence establishing a current disability, service connection may not be awarded.    

The weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for epididymitis is not warranted. 

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2011).

     Diabetes mellitus

The Veteran essentially contends that his diabetes mellitus, type 2 is more disabling than contemplated by the current 20 percent disability evaluation. 

The Veteran has been evaluated under Diagnostic Code 7913 for diabetes mellitus, which the Board deems to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used. 

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913, with reference to other diagnostic codes as appropriate as required by the diagnostic criteria set forth therein. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating, while diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.  Id.  

The Board notes that in general, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  However, in the present case, the Board observes that the rating criteria contained in Diagnostic Code 7913 is "successive".  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007). 

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011).  The Board will, therefore, review the evidence to determine whether any separate disability ratings may be assigned.  This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable. 

The Veteran has evidenced hypertension, and during the course of this appeal, he was granted service connection for hypertension.  He has not disagreed with the disability evaluation assigned, and the Board will not further discuss the severity of the hypertension claim.  The Veteran has demonstrated peripheral neuropathy, the severity of which the Veteran has appealed, and will be addressed below.    The Veteran has not manifested visual impairment, kidney disease, or any other complications of diabetes that requires a separate rating (other than that which has been discussed herein). 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Board must now ascertain whether a disability rating greater than 20 percent can be awarded for the Veteran's diabetes mellitus by applying the schedular criteria. 

As has been discussed in the law and regulations section above, in order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require insulin, a restricted diet, and regulation of activities.  These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

The evidence of record, including the most recent VA examination report dated in December 2010 is replete with the Veteran's use of insulin.  Moreover, the evidence of record further indicates that the Veteran has been placed on a restrictive diet to control his diabetes mellitus.   

Critically, however, there is no evidence of restriction of activity.  Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011); see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  On the contrary, the evidence consistently shows that the Veteran has been encouraged to exercise regularly.  For example, an April 2006 VA treatment record noted that the Veteran was trying to exercise as tolerated.  A May 2006 record shows that the Veteran was strongly advised to exercise.  Additionally, various records dated in May 2008 show that the Veteran was educated on exercise to help manage his diabetes mellitus, that he was exercising as much as he could, and that his exercise included lots of walking.  Furthermore, the December 2010 VA examiner specifically noted that the Veteran was not restricted in his ability to perform strenuous activities.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran testified at his hearing that his activities have been curtailed as a result of his diabetes mellitus.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (emphasizing that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  The objective evidence of record shows that the Veteran has been encouraged and has in fact been exercising.  Thus, the medical records are absent for restriction of activity due to service-connected diabetes mellitus.  Because not all of the criteria for the assignment of a 40 percent disability rating are met, the higher rating may not be awarded. 

The Board, therefore, finds that no basis exists for the assignment of a schedular rating in excess of the already assigned 20 percent for diabetes under Diagnostic Code 7913 at any time during the appeal.  See supra Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

     Peripheral Neuropathy of the Left and Right Lower Extremity

The Veteran essentially contends that his bilateral lower extremity peripheral neuropathy is more disabling than contemplated by the currently assigned 10 percent disability evaluation for each side. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code (2011).  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve. 

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011). 

The Board observes in passing that "mild" is defined as "moderate in type degree, effect, or force;" "not very severe."  See Webster's New College Dictionary, Second College Edition (1995), 694.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id.  at 704.  "Severe" is generally defined as "extremely intense."  Id.  at 1012. 

Since the initial grant of service connection, the Veteran's disabilities have been assigned 10 percent disability evaluations.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A February 2006 VA treatment record noted that deep tendon reflexes were 3+ and with good muscle strength.  A July 2006 VA treatment record reflects that deep tendon reflexes in the patellar were 2/4 bilaterally, and strength was 5/5 and symmetrical in the lower extremities.  Another record in July 2006 noted that motor function was intact in the lower extremities without atrophy.  Sensory function was intact but there was diminished sensation in the distal feet bilaterally.  A May 2008 VA treatment record noted that the Veteran's diabetic peripheral neuropathy was most likely of moderate to severe degree. 

On VA examination in December 2010, the VA examiner noted that right sciatic peroneal nerve was normal to vibration but decreased pain/pinprick in the toes.    As to the left sciatic peroneal nerve, there was decreased vibration in the knee, ankle, and dorsum of the foot; and there was also decreased pain/pinprick in the toes.  Position sense and light tough were normal and there was no dysesthesias.  Motor evaluation of the hip, ankle, and great toe demonstrated active movement with full resistance bilaterally.  Muscle tone was normal without any muscle atrophy.  He did have an antalgic gait but did not demonstrate imbalance or tremor, fasciculations, or have the function of any joint affected by the nerve disorder.  The examiner noted that there was nerve dysfunction manifested by neuritis but not by paralysis or neuralgia.  He also indicated that peripheral neuropathy was worse into the feet than into the hands, and that the Veteran was not receiving any treatment for his neuropathy and it did not cause any problems with his activities of daily living or employment.  

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for bilateral lower extremity peripheral neuropathy.  As noted above, a 20 percent evaluation is assigned under Diagnostic Code 8520 for moderate incomplete paralysis.  In this case, pertinent evidence associated with the Veteran's claims file does not demonstrate any neurological abnormality of such severity as to warrant a higher rating.  While he has demonstrated decreased pain/pinprick in the toes on the right side and decreased vibration in the knee, ankle, and dorsum of the foot and pain/pinprick in the toes on the left side, these findings are not commensurate with a moderate disability to warrant a higher evaluation.  Additionally, although the May 2008 VA treatment record noted that the Veteran's diabetic peripheral neuropathy was of moderate to severe degree, there was no accompanying evaluation indicating why the disability was characterized as such.  The Board is more persuaded by the objective clinical evaluations of the Veteran demonstrating no more than mild disability. 

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's disability was more than 10 percent disabling.  He is accordingly not entitled to receive a "staged" rating. Fenderson, supra. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

     Peripheral Neuropathy of the Left and Right Upper Extremity

The Veteran essentially contends that his bilateral upper extremity peripheral neuropathy is more disabling than contemplated by the currently assigned 10 percent disability evaluation for each side. 

The Veteran's bilateral upper extremity peripheral neuropathy has been evaluated under Diagnostic Code 8515.  Under Diagnostic Code 8515, a 70 percent evaluation may be assigned for complete paralysis of the median nerve of the major extremity and a 60 percent evaluation may be assigned for complete paralysis of the median nerve of the minor extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 50 percent evaluation is assigned for incomplete paralysis of the median nerve of the major extremity that is severe.  When moderate, a 30 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  A 40 percent evaluation is assigned for incomplete paralysis of the median nerve of the minor extremity that is severe.  When moderate, a 20 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

Since the initial grant of service connection, the Veteran's disability has been assigned a 10 percent disability evaluation.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A May 2008 VA treatment record noted that the Veteran's diabetic peripheral neuropathy was most likely of moderate to severe degree.  A February 2006 VA treatment record shows that deep tendon reflexes were 3+ and with good motor strength.   A July 2006 VA treatment record reflects that deep tendon reflexes in the biceps were 2/4 bilaterally, and strength was 5/5 and symmetrical in the upper extremities. 

On VA examination in December 2010, the examiner observed that the bilateral upper median, ulnar, and radial nerves showed decreased pain/pinprick in the fingers but there was normal vibration, position sense, and light touch.  There was no dysesthesias.  Motor evaluation of the elbow, wrist, finger, and thumb demonstrated active moment full resistance bilaterally.  Muscle tone was normal without any muscle atrophy.  He did not demonstrate fasciculations or have the function of any joint affected by the nerve disorder.  The examiner noted that there was nerve dysfunction manifested by neuritis but not by paralysis or neuralgia.  He also indicated that peripheral neuropathy was worse into the feet than into the hands, and that the Veteran was not receiving any treatment for his neuropathy and did not cause any problems with his activities of daily living or employment.  

To establish a higher evaluation for bilateral upper extremity peripheral neuropathy, there must be moderate incomplete paralysis of the median nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2011).  While the bilateral upper extremity nerves showed decreased pain/pinprick in the fingers, he had normal vibration, position sense, and light touch.  Notably, motor and muscle evaluations were normal.  Additionally, although the May 2008 VA treatment record noted that the Veteran's diabetic peripheral neuropathy was of moderate to severe degree, there was no accompanying evaluation indicating why the disability was characterized as such.  The Board is more persuaded by the objective clinical evaluations of the Veteran demonstrating no more than mild disability. 

Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119   (1999), the Board has considered whether a staged rating is appropriate. However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

In reaching the above conclusions, with respect to the Veteran's increased rating claims, the Board has not overlooked the Veteran's statements with regard to the severity of his disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's hearing, VA examinations, and at VA treatment visits.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and VA treatment reports.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record does not reflect that the manifestations of the Veteran's disabilities are in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Service connection for epididymitis, claimed as testicular pain, is denied.

An evaluation in excess of 20 percent for diabetes mellitus, type 2, is denied

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied. 

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied. 

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied. 

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

In the January 2010 remand, the Board noted that the Veteran testified that he had stressors related to service in Vietnam and another due to a tank collision at Fort Hood.  He indicated that he came under harassment fire and mortar fire with his unit in Vietnam.  He stated that a nearby town, Quang Tri city, came under attack and that his unit went on alert.  The Veteran testified that he thought that his unit came under harassment fire in July or August of either 1969 or 1970, and came under mortar fire in September 1969.  During his hearing before the undersigned, he indicated that his PTSD may be due to a tank accident that occurred during a training exercise in the 1990's.  The Board noted that the Veteran's service personnel and treatment records contained the investigation and physical examination reports from this incident.  The Board also observed at that time that VA treatment records showed a current diagnosis of PTSD.  

The Veteran was subsequently afforded an examination in December 2010.  Upon evaluation of the Veteran, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  She acknowledged that his stressors might now support a diagnosis for PTSD but that the Veteran did not meet the other criteria for a diagnosis.  The Veteran's currently reported depressive symptoms were instead attributed to his medical problems.  The examiner noted a diagnosis of a mood disorder which was found not be related to combat.  The Board finds that this examination report is not adequate.  While the examiner found that the Veteran did not meet the criteria for PTSD, the record shows that he had diagnosis of such during the pendency of this appeal.  In this regard, the Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Additionally, the examiner indicated that the Veteran's current mood was not related to combat.  However, she failed to consider whether it was related to any other incident of service.  Therefore, on remand, the Veteran must be afforded another examination to determine the nature and etiology of any current psychiatric examination, to include any disability diagnosed during the pendency of this appeal, i.e. PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Finally, the Board notes that since it has determined herein that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Therefore, on remand, he should be sent an appropriate notification letter. 

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).   On remand, the Veteran must be afforded an examination to determine whether his service-connected disabilities affect his employability.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a duty-to-assist letter on the issue of entitlement to a TDIU. 

2. Schedule the Veteran for an examination to ascertain the nature and etiology of any current acquired psychiatric disability, including specifically, an assessment as to whether any current disability is etiologically related to service.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

For each psychiatric disability found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that it is causally or etiologically related to the Veteran's period of active service, to include the Veteran's purported in-service stressor events as well as combat and non-combat events of service.  

The examiner must specifically also address the nature and etiology of PTSD, which was diagnosed during the pendency of this appeal.   

The examiner should provide a rationale for all opinions provided and reconcile any opinion with any contradictory evidence of record. 

3. Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on employability. The claims folder should be made available to the examiner. The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

4. Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5. Then, after ensuring any other necessary development has been completed as a result of the above instructions, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


